Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 12/07/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 10, 12, 16 & 21-25, 27-34 & 36-37 are currently pending. 

Response to Arguments
With regard to the 112(b) rejection:
Applicant has amended the dependency of Claim 16 to resolve the issue of its dependency on a canceled claim.  The 112(b) rejection of the claim is withdrawn.

With regard to the 103 rejection:
Applicant’s arguments with respect to the claims have been considered but are moot as Applicant has canceled the base claims and submitted a new set of claims to consider. 
Applicant’s arguments and amendments with regard to Claims 10, 12, 16 & 21-25, 27-34 & 36-37 have been considered in light of the previous reference of Maiocco and in view of the new reference of Kumar.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16, 21-25, 28 & 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Maiocco (US 20110101010: “Maiocco”) in view of Kumar (US 20130317764: “Kumar”).


Claim 10.   Maiocco discloses a system (Fig. 7), comprising: a first plurality  (Fig. 7: 72a with at least two barrels connected to control module 70) of liquid storage containers (Figs 1 & 7:  wooden barrel 18) and a second plurality (Fig. 7: 72b of system 107) of liquid storage containers (Figs. 1 & 7:  Barrel 18), wherein the first plurality (Fig. 7: 72a) of liquid storage containers (Figs. 1 & 7:  Barrel 18) and the second plurality (Fig. 7: 72b of system 107) of liquid storage containers (Figs. 1 & 7:  Barrel 18) are in a storage facility (Fig. 7: facility with network 75) [0047: any realistic multiple of control modules 70 may be included in the control network 75, designated as "A," along with "B," and up to "n" control modules, all networked into the local server 74 through the router 91]; a first plurality  (Fig. 7: 72a) of liquid monitoring systems (Fig. 5: control module 70) [0037: control module 70 includes the gas valve 52 for controlling the flow of the inflation gas 55 into the inflation stem 21 of the barrel service mechanism 20. The gas valve is activated in response from changes in the liquid level 48, as sensed by the liquid level sensor 33], wherein each liquid monitoring system (Fig. 5: control module 70) of the first plurality (Fig. 7: 72a) of liquid monitoring system  (Fig. 5: control module 70 controlling at least two barrels 72a) is associated with a respective liquid storage container (Figs. 1 & 7:  Barrel 18 with at least two barrels connected to 70) of the first plurality of liquid storage containers (Fig. 7: 72a with at least two barrels connected to control module 70), wherein each liquid monitoring system (Fig. 5: control module 70) of the first plurality of liquid monitoring systems (Fig. 7: 72a with at least two barrels connected to control module 70), comprises at least one sensor (Fig. 7: 95) [0044:   a transceiver 85 is included within or in close proximity to the control module 70. With conventional digital wireless transmission and receiving circuitry, the solid state transceiver preferably receives direction from a transmit-receive processor 86, as shown in FIG. 8, which directs the timing format of sent and received sequences of fixed-length digital data to a router 91, which is a component of the local server 74, and preferably able to receive and transmit to the individual control modules through each transceiver] and a wireless communication module (Fig. 7: transceivers 85 to 91) [0040:   a transceiver 85 is included within or in close proximity to the control module 70. With conventional digital wireless transmission and receiving circuitry, the solid state transceiver preferably receives direction from a transmit-receive processor 86, as shown in FIG. 8, which directs the timing format of sent and received sequences of fixed-length digital data to a router 91, which is a component of the local server 74, and preferably able to receive and transmit to the individual control modules through each transceiver], wherein each liquid monitoring system  (Fig. 7: 72a with at least two barrels connected to control module 70), of the first plurality (Fig. 7: barrels of 72a) of liquid monitoring systems (Fig. 7: monitor 70 for 72a) is in networked communication (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) [0042] & [0047] a first local network (Fig. 7: facility with network 75) [0040:  additionally, especially in the preferred, control network 75 embodiment of the bladder system 15 as shown in FIGS. 7 and 8, a transceiver 85 is included within or in close proximity to the control module 70. With conventional digital wireless transmission and receiving circuitry, the solid state transceiver preferably receives direction from a transmit-receive processor 86]; 3Application Serial No. 16/543,844 Reply to Office Action of February 11, 2022 a second plurality (Fig. 7: 72b of system 107)  of liquid monitoring systems (Fig. 5: control module 70 for 72b), wherein each liquid monitoring system (Fig. 5: control module 70 for 72b), of the second plurality of liquid monitoring system (Fig. 7: control module 70 for 72b of system 107) is associated with a respective liquid storage container (Fig. 7: At least two barrels 18 for 72b to a control module) of the second plurality of liquid storage containers (Fig. 7: At least two barrels 18 for 72b to a control module) of, wherein each liquid monitoring system (Fig. 7: control module 70 for 72b) of the second plurality of liquid monitoring systems (Fig. 7: control module 70 for 72b) comprises at least one sensor (Fig. 7: 95) [0044:   a transceiver 85 is included within or in close proximity to the control module 70. With conventional digital wireless transmission and receiving circuitry, the solid state transceiver preferably receives direction from a transmit-receive processor 86, as shown in FIG. 8, which directs the timing format of sent and received sequences of fixed-length digital data to a router 91, which is a component of the local server 74, and preferably able to receive and transmit to the individual control modules through each transceiver] and a wireless communication module (Fig. 7: transceivers 85 to 91) [0040:   a transceiver 85 is included within or in close proximity to the control module 70. With conventional digital wireless transmission and receiving circuitry, the solid state transceiver preferably receives direction from a transmit-receive processor 86, as shown in FIG. 8, which directs the timing format of sent and received sequences of fixed-length digital data to a router 91, which is a component of the local server 74, and preferably able to receive and transmit to the individual control modules through each transceiver], wherein each liquid monitoring system (Fig. 7:  control module 70) of the second plurality of liquid monitoring systems (Fig. 7: control module 70 for 72b of system 107) is in networked communication(Fig. 7:  85, 93 & 91 to server and internet 100 between servers)  with a second local network (Fig.7:  107 control module 70 from other bladders systems)[0047:  By way of a standard connection to the Internet 100, this data may be shared or augmented with "additional local data archives" 106, as collected by additional servers 107, each overseeing the operation of control modules in other bladder systems 15]; a communications gateway (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) in networked communication (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) [0042] & [0047] with the first (Fig. 7: 74) and second  (Fig. 7: 107) local networks; and a storage container monitoring computing system (Fig. 7: first network 74 & 76 and second network 107 & 106) [0047] comprising computer-readable medium (83 for each controller, first server 96 & second server 106 storage) having computer-executable instructions stored thereon [Figs. 5 & 7:  microprocessors 84, 74 & 107], the storage container monitoring computing system  (Fig. 7: first network 74 & 76 and second network 107 & 106) [0047] in networked communication (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) [0041 & 0042] with each liquid monitoring system (Fig. 5: control module 70) of the first (97) and second plurality (107) of liquid monitoring  systems through the communications gateway (Fig. 7:  85, 93 & 91 to server and internet 100 between servers)), the computer executable instructions [0038] configured to instruct one or more computer processors [Figs. 5 & 7:  microprocessors 84, 74 & 107], to perform the following operations: receive communications [0042:  router 91 by a wired connection, or a wireless connection, as preferred. The transceiver may emit or receive a communication signal 93]  the communications gateway (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) from each liquid monitoring system (Fig. 7: 70)  of the first plurality of liquid monitoring systems (Fig. 7: 72a with at least two barrels connected to control module 70), wherein the communications received [0042] from each liquid monitoring system (70) of the first plurality of liquid monitoring systems (Fig. 7: 72a with at least two barrels connected to control module 70) comprise environmental data [0044] and data indicating a liquid volume level [0036:  liquid level sensor 33. Additionally, as shown schematically in FIG. 7, the control module preferably includes the ability to communicate to a local server 74, for tracking operational activity of the control module, and to incorporate a multiple of control modules into a control network 75] of each respective liquid storage container (18) [0026:  the inflation stem housing 29 of the barrel service mechanism 20 also holds a liquid level sensor 33. The liquid level sensor can be any conventional sensor with the ability to detect the level of a liquid, and output, modify or modulate a signal, based upon the sensed level] of the first plurality of liquid storage containers (Figs. 1 & 7:  Barrel 18 72a); and receive communications [0042:  router 91 by a wired connection, or a wireless connection, as preferred. The transceiver may emit or receive a communication signal 93] through the communications gateway (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) from each liquid monitoring system (Fig. 5: control module 70) of the second plurality of liquid monitoring systems (Fig. 7: control modules of barrels 18 of representative 72b of system 107), wherein the communications received [0041-0042] from each liquid monitoring system (Fig. 5: control module 70) of the second plurality of liquid monitoring systems (Fig. 7: control modules of representative 72b of system 107) comprise environmental data [0044] and data indicating a liquid volume level [0036:  liquid level sensor 33. Additionally, as shown schematically in FIG. 7, the control module preferably includes the ability to communicate to a local server 74, for tracking operational activity of the control module, and to incorporate a multiple of control modules into a control network 75] of each respective liquid storage container (18) [0026:  the inflation stem housing 29 of the barrel service mechanism 20 also holds a liquid level sensor 33. The liquid level sensor can be any conventional sensor with the ability to detect the level of a liquid, and output, modify or modulate a signal, based upon the sensed level] of the second plurality of liquid storage containers (Fig. 7: 72b of system 107).  

Maiocco discloses processors and processing steps which implies storage of computer-executable instructions.  Maiocco does not explicitly disclose the elements of the computer-readable medium, liquid level sensor and a display with a graphical user interface.  Specifically, Maiocco does not disclose:
A computer-readable medium having computer-executable instructions stored thereon the storage container monitoring computing system in networked communication comprises environmental data associated with the liquid storage container that is associated with each liquid monitoring system indicating a liquid volume level of each respective liquid storage container of the second plurality of liquid storage containers and display a graphical user interface, wherein the graphical user interface displays real- time volume information for at least one of the first plurality of liquid storage containers and real- time volume information for at least one of the second plurality of liquid storage containers.

Kumar teaches a volume measuring device for distillers to obtain volume measurements [0003]. Kumar further teaches a computer-readable medium (Fig. 1: 20 & 24) having computer-executable instructions stored thereon [0024-0025 & 0030:  the processor 22, memory 24, communication section 26 and sensors in the sensor section 28. The memory 24 may be utilized to store instructions that when executed by the processor 22, cause the sensor assembly 16.sub.1, 16.sub.n to operate in accordance with any function described herein. For example, memory 24 may include instructions for periodically measuring the temperature, pressure, humidity and liquid level of a liquid product] the storage container (Fig. 3: bourbon barrels 102) monitoring computing system (Figs. 1 & 3:  computing device 12) in networked communication (Fig. 1: network 14) comprises environmental data [Fig. 1: 28a-d] [0025:  the sensor section 28 includes a series of sensors including, but not necessarily limited to, a liquid level sensor 28a, a temperature sensor 28b, a pressure sensor 28c and a humidity sensor 28d. The sensor section 28 may also include an optional volatile organic compound sampling port 28e] associated with the liquid storage container (Fig. 3: bourbon barrels 102) that is associated with each liquid monitoring system (Fig. 1: an apparatus 10 for monitoring a liquid product held in a sealed vessel 10) indicating a liquid volume level (Fig. 1: liquid level sensor 28a in housing Fig. 3: 40) [0042 & 0033-0035: the amount or volume of bourbon held in each barrel 102.sub.1-102.sub.n can be accurately determined by data from the liquid level sensors 28a transmitted to the computing device 12] of each respective liquid storage container (Fig. 3: bourbon barrels 102)  of the second plurality of liquid storage containers  (Fig. 3: bourbon barrels 1021-n)  and display a graphical user interface (Fig. 2: display 32 capable of displaying all processed data (18 & 20) through communication interface 36), wherein the graphical user interface (Fig. 2: display 32 capable of displaying all processed data (18 & 20) through communication interface 36), displays [0027:  The computing system environment 10 also includes one or more network interfaces 30 and one or more input/output devices such as display devices 32 and human interfaces 34. As should be appreciated, all of these components communicate with each other over a communications bus 36] real- time [0037:  Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] volume information [0037:  to accurately determine the level of liquid L in the barrel 102.sub.1-102.sub.n at any time allows the computing device to also accurately determine the amount of bourbon within any barrel 102.sub.1-102.sub.n. This can be done for all of the barrels 102.sub.1-102.sub.n at a distillery in which bourbon is being aged. Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] for at least one of the first plurality of liquid storage containers (Fig. 3: bourbon barrels 1021-n) and real- time [Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] volume information [0037] for at least one of the second plurality  (Fig. 3: bourbon barrels 1021-n)  of liquid storage containers (Fig. 3: bourbon barrels 1021-n) [0037].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kumar’s memory, fluid level sensors and display system capable of displaying processor information with Maiocco’s processors and distribution monitoring because accurate volume levels stored and communicated to a network and display unit provides determination of more precise federal excise tax budget forecast; improvement in sales and marketing forecasts based on actual upcoming production volumes; the ability to modify production schedules based upon more accurate finished product volume estimates and provide timely leak detection [Kumar 0003-0007].

Claim 16. Dependent on the system of claim 13. Maiocco further discloses each liquid monitoring system (Fig. 7: control module 70) of the first (75) and second (107) plurality of liquid monitoring systems comprises a temperature sensor (Fig. 5:  sensors 95) [0044:  sensors 95 may be incorporated within or external to the barrel service mechanism 20 for each control module 70, if desired. This allows the barrel service mechanism to act as a sensor platform. Examples of additional sensors include ambient temperature, beverage temperature, sugar or `Brix` level metering, pH, gas composition, or any other conventional chemistry probes, as desired to be telemetered in conjunction with the operation of the bladder system 15].  

Claim 21. Dependent on the system of claim 16.  Maiocco further discloses the environmental data (Fig. 5: sensor 90) [0044] received from each liquid monitoring system (Fig. 5: control module 70) of the liquid monitoring systems (97 & 107) of the first (97) and second (107) plurality of liquid monitoring systems comprises a temperature data (Fig. 5:  sensors 95) [0044:  sensors 95 may be incorporated within or external to the barrel service mechanism 20 for each control module 70, if desired. This allows the barrel service mechanism to act as a sensor platform. Examples of additional sensors include ambient temperature, beverage temperature, sugar or `Brix` level metering, pH, gas composition, or any other conventional chemistry probes, as desired to be telemetered in conjunction with the operation of the bladder system 15].  

Claim 22. Dependent on the system of claim 10. Maiocco further discloses each liquid monitoring system (Fig. 5: control module 70) of the first plurality of liquid monitoring system (Fig. 7: 72a) is coupled [0036:  A key component of the bladder system 15 is a control module 70, as shown in FIG. 5. The control module connects and communicates directly with the barrel service mechanism 20, which is inserted into each barrel 18, as discussed above] & [0047:  realistic multiple of control modules 70 may be included in the control network 75, designated as "A," along with "B," and up to "n" control modules, all networked into the local server 74 through the router 91. Preferably, the local server includes a "local data archive" 96, that collects operational data, as polled from the networked control modules, over time. By way of a standard connection to the Internet 100] to the respective liquid storage container (Fig. 7: barrels 18) of the first plurality of liquid storage containers (Fig. 7: barrels 18 72a-n).  

Claim 23. Dependent on the system of claim 22. Maiocco further discloses each liquid storage container (18) of the first plurality of liquid storage containers is a wooden storage container [0023:  The bladder system is configured to monitor and react to the quantity of a fermented beverage, which can generally be referred to herein as a beverage 17, such as wine, cider, juice or spirit, as stored within a container that is preferably made primarily of wood, such as a barrel 18], having a wooden end wall  (Fig. 1 barrel 18 with end walls) and each 5Application Serial No. 16/543,844 Reply to Office Action of February 11, 2022 liquid monitoring system (70) of the first plurality of liquid monitoring system (Fig. 7: 72a) is coupled to the respective wooden end wall [0045:  Additionally, the inflation stem housing 29 can be separate from the barrel service mechanism or the additional sensors 95. For instance, the inflation stem 21 and attached bladder 22, could be inserted into a second bung opening at the side, the bottom, or at the head of the barrel 22, if convenient or desired] of the first plurality of liquid storage containers (Fig. 7: 72a pair of barrels).  

Claim 24. Dependent on the system of claim 22. Maiocco further discloses each liquid monitoring system (Fig. 5: control module 70) of the second plurality of liquid monitoring system (Fig. 7: control module 70 for 72b of system 107) is coupled [0036:  A key component of the bladder system 15 is a control module 70, as shown in FIG. 5. The control module connects and communicates directly with the barrel service mechanism 20, which is inserted into each barrel 18, as discussed above] & [0047:  realistic multiple of control modules 70 may be included in the control network 75, designated as "A," along with "B," and up to "n" control modules, all networked into the local server 74 through the router 91. Preferably, the local server includes a "local data archive" 96, that collects operational data, as polled from the networked control modules, over time. By way of a standard connection to the Internet 100] to the respective liquid storage container (18) of the second plurality of liquid storage containers (Fig. 7: control module 70 for 72a-n of a separate system 107).  

Claim 25. Dependent on the system of claim 24. Maiocco further discloses each liquid storage container (18) of the second plurality of liquid storage containers (Fig. 7: control module 70 for 72a-n of a separate system 107) is a wooden storage container [0023:  The bladder system is configured to monitor and react to the quantity of a fermented beverage, which can generally be referred to herein as a beverage 17, such as wine, cider, juice or spirit, as stored within a container that is preferably made primarily of wood, such as a barrel 18]having a wooden end wall (Fig. 5:  barrel 18 has two wooden ends) and each liquid monitoring system (Fig. 5: control module 70) of the second plurality of liquid monitoring system (Fig. 7: control module 70 for 72b of system 107) is coupled to the respective wooden end wall [0045:  Additionally, the inflation stem housing 29 can be separate from the barrel service mechanism or the additional sensors 95. For instance, the inflation stem 21 and attached bladder 22, could be inserted into a second bung opening at the side, the bottom, or at the head of the barrel 22, if convenient or desired] of the second plurality of liquid storage containers (Fig. 7: control module 70 for 72b of system 107). 

Claims 28. Dependent on the respective claims 10 and 35. Maiocco further discloses performing the following operation: cause the display real-time volume [0036:  liquid level sensor 33. Additionally, as shown schematically in FIG. 7, the control module preferably includes the ability to communicate to a local server 74, for tracking operational activity of the control module, and to incorporate a multiple of control modules into a control network 75] information [0043:  As an additional feature for each control module 70, a status indicator 94, such as a conventional LED can be employed, as shown in FIGS. 4A through 4D, 5, 6 and 8, to visually display the operational condition of the bladder system, as sensed by the control module, such as "nominal operation," or "alarm." Audible alarms can also be included with or instead of the LED as a status indicator].
  
Maiocco does not explicitly disclose:
the computer-executable instructions are further configured to instruct one or more computer processors to perform. 
the graphical user interface displays real-time volume information, real-time temperature information, real-time pressure information.

With regard to 1) The limitation is taught with motivation to combine in the rejection of the claim 10.

With regard to 2) Kumar teaches a volume measuring device for distillers to obtain volume measurements [0003]. Kumar further teaches the graphical user interface displays (Fig. 2: display 32 capable of displaying all processed data (18 & 20) through communication interface 36) [0027:  The computing system environment 10 also includes one or more network interfaces 30 and one or more input/output devices such as display devices 32 and human interfaces 34. As should be appreciated, all of these components communicate with each other over a communications bus 36] real- time [0037:  Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] volume information [0037:  to accurately determine the level of liquid L in the barrel 102.sub.1-102.sub.n at any time allows the computing device to also accurately determine the amount of bourbon within any barrel 102.sub.1-102.sub.n. This can be done for all of the barrels 102.sub.1-102.sub.n at a distillery in which bourbon is being aged. Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] real-time temperature information and real-time pressure information [0038:  As illustrated, the sensor assemblies 28 in the barrels 102.sub.1-102.sub.n periodically take liquid level, temperature, pressure and humidity readings inside the barrels and send that data over the network 14 to a database of the computing device 12. This may be done automatically on a periodic basis by a timing function in the processor 22 of each sensor assembly 16.sub.1, 16.sub.n, by instruction received from the computing device 12 via communication with the processor 22 over the network 14 or both] & [0009].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kumar’s sensor monitoring of temperature pressure and volume and display the measured and calculated sensor values as environmental properties to monitor and display in real-time with Maiocco’s processor because monitoring the environment of the product improves the quality of a product by tracking damaging environment changes that effect an environmentally fragile product [Kumar 0009].

Claim 30. Maicco discloses a system, comprising: 6Application Serial No. 16/543,844 Reply to Office Action of February 11, 2022 a plurality (Fig. 7: control module 70 for 72b of system 107) of wooden barrels [0022:  when employed in the wine making process, the bladder system and apparatus continuously protects the aging wine contained in a wooden barrel from the harmful effects of oxidation at the air-to-fluid interface] & [0002], wherein the plurality (Fig. 7: plurality of barrels 18 shown in pairs) of wooden barrels [0038:  gas dedicated to each barrel 18, in a single barrel set-up 71, as shown in FIG. 5, or the gas container may be coupled in a duplex barrel set-up 72, as most preferred, with a dedicated gas infeed line 78, to the gas valve 52 of each control module 70, as shown in FIGS. 6 and 7] are in a storage facility (Fig. 7: wine storage facility); a plurality of liquid monitoring systems (FIG. 7: pairs 72 a-n with control module for each pair 70), wherein each liquid monitoring system (Fig. 5: control module 70) of the plurality of liquid monitoring system (Fig. 7: 72 a-n pair of barrels to one control module 70) is coupled to a respective wooden barrel (18) [0023] of the plurality of wooden barrels (Fig. 7: 72a) [0038], wherein each liquid monitoring system (Fig. 5: control module 70) of the plurality of liquid monitoring systems  (Fig. 7: control module 70 for each double pairing of barrels 72a-n) comprises at least one sensor (Fig. 5: 95) [0044:   importantly, additional or other sensors 95 may be incorporated within or external to the barrel service mechanism 20 for each control module 70, if desired] and a wireless communication module (Fig. 7: transceivers 85 to 91) [0040:   a transceiver 85 is included within or in close proximity to the control module 70. With conventional digital wireless transmission and receiving circuitry, the solid state transceiver preferably receives direction from a transmit-receive processor 86, as shown in FIG. 8, which directs the timing format of sent and received sequences of fixed-length digital data to a router 91, which is a component of the local server 74, and preferably able to receive and transmit to the individual control modules through each transceiver], wherein each liquid monitoring system (Fig. 5: control module 70) of the plurality of liquid monitoring systems (Fig. 7: 72a-n pairs of barrels each pair with control module) is in networked communication (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) with a local network [0041 & 0042]; a communications gateway (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) in networked communication (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) with the local network [0042] & [0047]; and a storage container (18) monitoring computing system (Fig. 7: first network 74 & 76 and second network 107 & 106) [0047] comprising computer-readable medium  (83 for each controller, first server 96 & second server 106 storage) the storage container monitoring computing system  (Fig. 7: first network 74 & 76 and second network 107 & 106) [0047] in networked communication (Fig. 7:  85, 93 & 91 to server and internet 100 between servers)  with each liquid monitoring system (Fig. 5: control module 70) of the plurality of liquid monitoring systems  (Fig. 7: 72a-n pairs of barrels each pair with control module), configured to instruct [0038] one or more computer processors [Figs. 5 & 7:  microprocessors 84, 74 & 107] to perform the following operation: receive communications [0042:  router 91 by a wired connection, or a wireless connection, as preferred. The transceiver may emit or receive a communication signal 93] through the communications gateway (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) from each liquid monitoring system (Fig. 5: control module 70) of the plurality of liquid monitoring systems (Fig. 7: 72a-n pairs of barrels each pair with control module), wherein the communications received from each liquid monitoring system (Fig. 5: control module 70) of the plurality of liquid monitoring systems  (Fig. 7: 72a-n pairs of barrels each pair with control module 70) comprise data indicating a liquid volume level [0036:  liquid level sensor 33. Additionally, as shown schematically in FIG. 7, the control module preferably includes the ability to communicate to a local server 74, for tracking operational activity of the control module, and to incorporate a multiple of control modules into a control network 75] of each respective wooden barrel [0023: container that is preferably made primarily of wood, such as a barrel 18] of the plurality of wooden barrels (Fig. 7: plurality of barrels 18 shown in pairs). 
 
Maiocco does not explicitly disclose the elements of the computer-readable medium, liquid level sensor and a display with a graphical user interface.  Specifically, Maiocco does not disclose:
A computer-readable medium having computer-executable instructions stored thereon the storage container monitoring computing system in networked communication comprises environmental data associated with the liquid storage container that is associated with each liquid monitoring system indicating a liquid volume level of each respective liquid storage container of the second plurality of liquid storage containers and display a graphical user interface, wherein the graphical user interface displays real- time volume information for at least one of the first plurality of liquid storage containers and real- time volume information for at least one of the second plurality of liquid storage containers.

Kumar teaches a volume measuring device for distillers to obtain volume measurements [0003]. Kumar further teaches a computer-readable medium (Fig. 1: 20 & 24) having computer-executable instructions stored thereon [0024-0025 & 0030:  the processor 22, memory 24, communication section 26 and sensors in the sensor section 28. The memory 24 may be utilized to store instructions that when executed by the processor 22, cause the sensor assembly 16.sub.1, 16.sub.n to operate in accordance with any function described herein. For example, memory 24 may include instructions for periodically measuring the temperature, pressure, humidity and liquid level of a liquid product] the storage container (Fig. 3: bourbon barrels 102) monitoring computing system (Figs. 1 & 3:  computing device 12) in networked communication (Fig. 1: network 14) comprises environmental data [Fig. 1: 28a-d] [0025:  the sensor section 28 includes a series of sensors including, but not necessarily limited to, a liquid level sensor 28a, a temperature sensor 28b, a pressure sensor 28c and a humidity sensor 28d. The sensor section 28 may also include an optional volatile organic compound sampling port 28e] associated with the liquid storage container (Fig. 3: bourbon barrels 102) that is associated with each liquid monitoring system (Fig. 1: an apparatus 10 for monitoring a liquid product held in a sealed vessel 10) indicating a liquid volume level (Fig. 1: liquid level sensor 28a in housing Fig. 3: 40) [0042 & 0033-0035: the amount or volume of bourbon held in each barrel 102.sub.1-102.sub.n can be accurately determined by data from the liquid level sensors 28a transmitted to the computing device 12] of each respective liquid storage container (Fig. 3: bourbon barrels 102)  of the second plurality of liquid storage containers  (Fig. 3: bourbon barrels 1021-n)  and display a graphical user interface (Fig. 2: display 32 capable of displaying all processed data (18 & 20) through communication interface 36), wherein the graphical user interface (Fig. 2: display 32 capable of displaying all processed data (18 & 20) through communication interface 36), displays [0027:  The computing system environment 10 also includes one or more network interfaces 30 and one or more input/output devices such as display devices 32 and human interfaces 34. As should be appreciated, all of these components communicate with each other over a communications bus 36] real- time [0037:  Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] volume information [0037:  to accurately determine the level of liquid L in the barrel 102.sub.1-102.sub.n at any time allows the computing device to also accurately determine the amount of bourbon within any barrel 102.sub.1-102.sub.n. This can be done for all of the barrels 102.sub.1-102.sub.n at a distillery in which bourbon is being aged. Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] for at least one of the first plurality of liquid storage containers (Fig. 3: bourbon barrels 1021-n) and real- time  [Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] volume information [0037] for at least one of the second plurality  (Fig. 3: bourbon barrels 1021-n)  of liquid storage containers  (Fig. 3: bourbon barrels 1021-n) [0037].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kumar’s memory, fluid level sensors and display system with Maiocco’s processors and distribution monitoring because accurate volume levels stored and communicated to a network and display unit provides determination of more precise federal excise tax budget forecast; improvement in sales and marketing forecasts based on actual upcoming production volumes; the ability to modify production schedules based upon more accurate finished product volume estimates and provide timely leak detection [Kumar 0003-0007].

Claim 31. Dependent on the system of claim 30. Maiocco further discloses comprising distilled spirits [0023:  whiskey and bourbon] stored within each wooden barrel [0023: container that is preferably made primarily of wood, such as a barrel 18] of the plurality of wooden barrels (Fig. 7: plurality of barrels 18 shown in pairs)[0023].  

Claim 32.  Dependent on the system of claim 31.  Maiocco further discloses each liquid monitoring system (Fig. 7: control module 70) of the plurality of liquid monitoring systems (Fig. 7:  72a-n) comprises a temperature sensor (Fig. 5:  sensors 95) [0044:  sensors 95 may be incorporated within or external to the barrel service mechanism 20 for each control module 70, if desired. This allows the barrel service mechanism to act as a sensor platform. Examples of additional sensors include ambient temperature, beverage temperature, sugar or `Brix` level metering, pH, gas composition, or any other conventional chemistry probes, as desired to be telemetered in conjunction with the operation of the bladder system 15].  

Claim 33. Dependent on the system of claim 32. Maiocco further discloses the communications received [0044] from each liquid monitoring system (Fig. 5: control module 70) of the plurality of liquid monitoring systems (Fig. 7: 72a-n pairs of barrels each pair with control module) comprise temperature data [0044:   95 may be incorporated within or external to the barrel service mechanism 20 for each control module 70, if desired. This allows the barrel service mechanism to act as a sensor platform. Examples of additional sensors include ambient temperature, beverage temperature] associated each respective wooden barrel [0023: container that is preferably made primarily of wood, such as a barrel 18], of the plurality of wooden barrels (Fig. 7: plurality of barrels 18 shown in pairs)[0023].  

Claim 34. Dependent on the system of claim 30. Maiocco further discloses each wooden barrel [0023: container that is preferably made primarily of wood, such as a barrel 18], of the plurality wooden barrels (Fig. 7: shows plurality in pairs of barrels monitored with control module) has a planar wooden end wall [0045] and each liquid monitoring system (70) of the plurality of liquid monitoring system (Fig. 7: 70 for each pair of barrels 18) is coupled to the respective planar wooden end wall [0045:  Additionally, the inflation stem housing 29 can be separate from the barrel service mechanism or the additional sensors 95. For instance, the inflation stem 21 and attached bladder 22, could be inserted into a second bung opening at the side, the bottom, or at the head of the barrel 22, if convenient or desired] of the plurality of wooden barrels (Fig. 7: plurality of barrels 18 shown in pairs). 

Claims 12 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Maiocco view of Kumar and in further view of Barrett (US 20150253174: “Barrett”).

Claim 12. Dependent on the system of claim 10.  Maiocco further discloses the storage facility (Fig. 7) wherein the first plurality of storage containers (barrels 18 of 72a-n of network 75) comprises  barrels of distilled spirits [0023:  The bladder system is configured to monitor and react to the quantity of a fermented beverage, which can generally be referred to herein as a beverage 17, such as wine, cider, juice or spirit, as stored within a container that is preferably made primarily of wood, such as a barrel 18], and wherein the second plurality of storage containers (barrels 18 of 72a-n of network 107) comprises barrels of distilled spirits [0023 whiskey & bourbon] stacked horizontally (Fig.7:  72a). Maiocco discloses vertical stacking of the barrels (Fig. 7: 72a). Maiocco does not explicitly disclose:
the storage facility comprises a rickhouse.

Barrett teaches the monitoring barrels in a storage facility (Fig. 15: barrel storage system 170 vertical and horizontal rack for barrel storage) comprises a rickhouse [0162: illustrates an example layout of a wine barrel storage system 170. The wine barrel storage system 170 may be used to track and maintain records of locations of a plurality of wine barrels. A winery may have a plurality of racks, such as rack 171, for storing wine barrels, such as wine barrel 175 and wine barrel 177. Each wine barrel may have a stopper 173, which may comprise any of the examples of the mounted liquid detection apparatuses described above. Each rack may reside in a plurality of floor locations, such as floor location 179, at different times throughout the process of making the wine] & [0002:  not just wine as various types of liquids may be stored in containers, whether during production, processing, transportation, distribution, sale, or consumption. For example, during the production of wine, beer, or other types of alcohol and/or spirits].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Barrett’s storage racks and monitoring of storage rack location as a storage method for Maiocco’s wooden barrels because the isolation of each barrel on the rack with controlled monitoring increases the quality of the spirit in each barrel by eliminating anomalies in the environment of one barrel from impacting an adjacent barrel [Barrett 0003-0004].

Claim 37. Maiocco discloses a system, comprising a plurality (Fig. 7: control module 70 for 72a) of wooden barrels [0023: container that is preferably made primarily of wood, such as a barrel 18], wherein each wooden barrel (18) of the plurality of wooden barrels contains distilled spirits [0024 bourbon and whiskey]; a plurality of liquid monitoring systems (Fig. 7: control module 70 for 72b of system 107), wherein each liquid monitoring system (Fig. 7: control module 70 for 72b of system 107) of the plurality of liquid monitoring systems (Fig. 7: 72a-n pairs of barrels each pair with control module)is coupled to a respective wooden barrel [0022:  when employed in the wine making process, the bladder system and apparatus continuously protects the aging wine contained in a wooden barrel from the harmful effects of oxidation at the air-to-fluid interface] & [0002], of the plurality of wooden barrels (Fig. 7: plurality of barrels 18 shown in pairs), wherein each liquid monitoring system of the plurality of liquid monitoring systems  (Fig. 7: 72a-n pairs of barrels each pair with control module) comprises at least one sensor (Fig. 7: 95) [0044:   a transceiver 85 is included within or in close proximity to the control module 70. With conventional digital wireless transmission and receiving circuitry, the solid state transceiver preferably receives direction from a transmit-receive processor 86, as shown in FIG. 8, which directs the timing format of sent and received sequences of fixed-length digital data to a router 91, which is a component of the local server 74, and preferably able to receive and transmit to the individual control modules through each transceiver] and a wireless communication module (Fig. 7: transceivers 85 to 91) [0040:   a transceiver 85 is included within or in close proximity to the control module 70. With conventional digital wireless transmission and receiving circuitry, the solid state transceiver preferably receives direction from a transmit-receive processor 86, as shown in FIG. 8, which directs the timing format of sent and received sequences of fixed-length digital data to a router 91, which is a component of the local server 74, and preferably able to receive and transmit to the individual control modules through each transceiver], wherein each liquid monitoring system (Fig. 5: control module 70) of liquid monitoring system of the plurality of liquid monitoring systems (Fig. 7: 72a-n pairs of barrels each pair with control module)is in networked communication (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) with a local network [0042] & [0047]; a communications gateway (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) in network communication [0042] & [0047] with the local network [0042] & [0047]; and a storage container monitoring computing system (Fig. 7: first network 74 & 76 and second network 107 & 106) [0047] comprising computer-readable medium  (83 for each controller, first server 96 & second server 106 storage) having computer-executable instructions [Figs. 5 & 7:  microprocessors 84, 74 & 107], stored thereon, the storage container (18) monitoring computing system (Fig. 7: first network 74 & 76 and second network 107 & 106) [0047] in networked communication (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) [0042] & [0047] with each liquid monitoring system (Fig. 5: control module 70) of the plurality of liquid monitoring systems (Fig. 7: 72a-n pairs of barrels each pair with control module), the computer-executable instructions  (Figs. 5 & 7:  83 for each controller, first server 96 & second server 106 storage) configured to instruct [0038] one or more computer processors [Figs. 5 & 7:  microprocessors 84, 74 & 107] to perform the following operation: 8Application Serial No. 16/543,844 Reply to Office Action of February 11, 2022 receive communications [0042:  router 91 by a wired connection, or a wireless connection, as preferred. The transceiver may emit or receive a communication signal 93] through the communications gateway (Fig. 7:  85, 93 & 91 to server and internet 100 between servers) from each liquid monitoring system (Fig. 5: control module 70) of the plurality of liquid monitoring systems (Fig. 7: 72a-n pairs of barrels each pair with control module), wherein the communications received from each liquid monitoring system (Fig. 5: control module 70) of the plurality of liquid monitoring systems (Fig. 7: 72a-n pairs of barrels each pair with control module) comprise data indicating a volume level [0036:  liquid level sensor 33. Additionally, as shown schematically in FIG. 7, the control module preferably includes the ability to communicate to a local server 74, for tracking operational activity of the control module, and to incorporate a multiple of control modules into a control network 75] of the distilled spirits [0024:  whiskey and bourbon] contained within in each respective wooden barrel (18) of the plurality of wooden barrels (Fig. 7: plurality of barrels 18 shown in pairs with control module 70 for each pair). Maiocco does not explicitly disclose the elements of the computer-readable medium, liquid level sensor and a display with a graphical user interface.  Specifically, Maiocco does not disclose:
A computer-readable medium having computer-executable instructions stored thereon the storage container monitoring computing system in networked communication comprises environmental data associated with the liquid storage container that is associated with each liquid monitoring system indicating a liquid volume level of each respective liquid storage container of the second plurality of liquid storage containers and display a graphical user interface, wherein the graphical user interface displays real- time volume information for at least one of the first plurality of liquid storage containers and real- time volume information for at least one of the second plurality of liquid storage containers.

Maiocco discloses vertical stacking of the barrels (Fig. 7: 72a). Maiocco does not explicitly disclose: the storage facility comprises a rickhouse.

With regard to 1) Kumar teaches a volume measuring device for distillers to obtain volume measurements [0003]. Kumar further teaches a computer-readable medium (Fig. 1: 20 & 24) having computer-executable instructions stored thereon [0024-0025 & 0030:  the processor 22, memory 24, communication section 26 and sensors in the sensor section 28. The memory 24 may be utilized to store instructions that when executed by the processor 22, cause the sensor assembly 16.sub.1, 16.sub.n to operate in accordance with any function described herein. For example, memory 24 may include instructions for periodically measuring the temperature, pressure, humidity and liquid level of a liquid product] the storage container (Fig. 3: bourbon barrels 102) monitoring computing system (Figs. 1 & 3:  computing device 12) in networked communication (Fig. 1: network 14) comprises environmental data [Fig. 1: 28a-d] [0025:  the sensor section 28 includes a series of sensors including, but not necessarily limited to, a liquid level sensor 28a, a temperature sensor 28b, a pressure sensor 28c and a humidity sensor 28d. The sensor section 28 may also include an optional volatile organic compound sampling port 28e] associated with the liquid storage container (Fig. 3: bourbon barrels 102) that is associated with each liquid monitoring system (Fig. 1: an apparatus 10 for monitoring a liquid product held in a sealed vessel 10) indicating a liquid volume level (Fig. 1: liquid level sensor 28a in housing Fig. 3: 40) [0042 & 0033-0035: the amount or volume of bourbon held in each barrel 102.sub.1-102.sub.n can be accurately determined by data from the liquid level sensors 28a transmitted to the computing device 12] of each respective liquid storage container (Fig. 3: bourbon barrels 102)  of the second plurality of liquid storage containers  (Fig. 3: bourbon barrels 1021-n)  and display a graphical user interface (Fig. 2: display 32 capable of displaying all processed data (18 & 20) through communication interface 36), wherein the graphical user interface (Fig. 2: display 32 capable of displaying all processed data (18 & 20) through communication interface 36), displays [0027: The computing system environment 10 also includes one or more network interfaces 30 and one or more input/output devices such as display devices 32 and human interfaces 34. As should be appreciated, all of these components communicate with each other over a communications bus 36] real- time [0037:  Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] volume information [0037:  to accurately determine the level of liquid L in the barrel 102.sub.1-102.sub.n at any time allows the computing device to also accurately determine the amount of bourbon within any barrel 102.sub.1-102.sub.n. This can be done for all of the barrels 102.sub.1-102.sub.n at a distillery in which bourbon is being aged. Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] for at least one of the first plurality of liquid storage containers (Fig. 3: bourbon barrels 1021-n) and real- time  [Thus, the computing device 12 can accurately determine the total amount or volume of distilled/aging spirits such as bourbon contained in all of the aging barrels 102.sub.1-102.sub.n at any given time] volume information [0037] for at least one of the second plurality  (Fig. 3: bourbon barrels 1021-n)  of liquid storage containers  (Fig. 3: bourbon barrels 1021-n) [0037].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kumar’s memory, fluid level sensors and display system with Maiocco’s processors and distribution monitoring because accurate volume levels stored and communicated to a network and display unit provides determination of more precise federal excise tax budget forecast; improvement in sales and marketing forecasts based on actual upcoming production volumes; the ability to modify production schedules based upon more accurate finished product volume estimates and provide timely leak detection [Kumar 0003-0007].

With regard to 2)  Barrett teaches the monitoring barrels in a storage facility (Fig. 15: barrel storage system 170 vertical and horizontal rack for barrel storage) comprises a rickhouse [0162: illustrates an example layout of a wine barrel storage system 170. The wine barrel storage system 170 may be used to track and maintain records of locations of a plurality of wine barrels. A winery may have a plurality of racks, such as rack 171, for storing wine barrels, such as wine barrel 175 and wine barrel 177. Each wine barrel may have a stopper 173, which may comprise any of the examples of the mounted liquid detection apparatuses described above. Each rack may reside in a plurality of floor locations, such as floor location 179, at different times throughout the process of making the wine] & [0002:  not just wine as various types of liquids may be stored in containers, whether during production, processing, transportation, distribution, sale, or consumption. For example, during the production of wine, beer, or other types of alcohol and/or spirits].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Barrett’s storage racks and monitoring of storage rack location as a storage method for Maiocco’s wooden barrels because the isolation of each barrel on the rack with controlled monitoring increases the quality of the spirit in each barrel by eliminating anomalies in the environment of one barrel from impacting an adjacent barrel [Barrett 0003-0004].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Maiocco view of Kumar and in further view of Jones (US 20170337535: “Jones”).

Claim 27. Dependent on the system of claim 26. Maiocco does not explicitly disclose:
the graphical user interface further displays sales information associated with the first and second plurality of liquid storage containers.

Jones teaches a graphical user interface (Fig. 1:  62, 72 & mobiles 38, 40 & 42) further displays sales information [0106: Reporting/marketing/sales (RMS) section 58 provides accounting and management functions via mobile device 60, which may be any one of mobile devices 38, 40, or 42. In addition, computers such as desktop or a mainframe computers 62 may interface with distribution network 10 by communication with server section 52. Using our RMS section 58, breweries 20, distributors 64, vendors 30, and consumers 66 may benefit from the operation of distribution network 10] associated with the first and second plurality of liquid storage containers [0120:  Point-of-sale terminal, POS 48, may provide sales data either directly to sensor/data collection section 34 or to Internet in server section 52. Server section 52 aggregates data and performs calculations to determine fill levels of each keg 14 and delivers resulting data and reports to breweries 20, distributors 64, vendors 30 and/or customers 66].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Jones’s processing and display of sales data as processing and display on Miaocco’s processors because the data improves efficient distribution of the monitored product and facilitates cost efficient reordering [Jones 0120].

Claims 29 & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Maiocco view of Kumar and in further view of Kim (US 20140081580: “Kim”).

Claims 29 & 36. Dependent on the respective systems of claims 28 & 35. Maiocco does not explicitly disclose: 
a graphical user interface further displays a countdown timer associated with the one of the first plurality of storage containers.

Kim teaches a graphical user interface (Fig.2: Controller 130 in device 100 in communication with server 300 capable of display) further displays a countdown timer (Fig. 5:  110) associated with the one of the plurality of wooden barrels (Fig. 1: oak barrel 1)[0074:  the controller 130 sets a time to resume start detection by a timer and enters a sleep mode. Thereafter, when a timer has expired, the controller 130 awakes and supplies power to the touch sensor 114 or the vibration sensor 116, and when the touch sensor 114 or the vibration sensor 116 receives supply of power, the touch sensor 114 or the vibration sensor 116 awakes from the sleep mode and detects an aging environment measurement start].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kim’s countdown timer to time the sensor monitoring cycles with Maiocco’s sensor processing because the cycling of the sensor time improves the power efficiency by powering and querying sensor data in power efficient increments instead of power intensive continuous monitoring [Kim 0074].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-27-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA S YOUNG/                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855